Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered February 14, 2005) to review a determination of respondent. The determination found after a Tier II hearing that petitioner had violated an inmate rule.
*927It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present— Green, J.P, Gorski, Martoche, Smith and Hayes, JJ.